DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to RCE filed on 12/06/2021.
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.  However, a new reference is added to expedite prosecution of the present application. 
Although a new reference is added to expedite prosecution of the present application, applicant’s arguments are not persuasive.  Applicants have amended the claims to include a “list of permission review entities that are authorized to review applications for permission to access the resource.”  This would have been obvious over the prior art of record.  As seen in Neumann paragraph 47, applications may have multiple digital signatures which allow different .   
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann US Patent Application Publication 2015/0006901 (Neumann), in view of Sprigg et al. US Patent Application Publication 2003/0051169 (Sprigg).

As per claim 1, Neumann teaches a computer-implemented method for managing access to a resource t a device, comprising: determining that a first application permission associated with the first application and the resource grants the first application access to the resource (Figure 5, paragraph 47, with receiving digital signature of signed application; see paragraphs 47-48 with determining permission for application by examining signature; see paragraphs 39-41 wherein different permission levels allows different access to different resources), wherein the first application permission includes a first signature of a first permission review entity associated with the resource (Figure 5, paragraph 47-48, paragraphs 41-43 with different signatures); and granting access to the resource based on the first application permission (paragraphs 40-44 with granting access to resources based on corresponding permission level).
Although Neuman teaches granting access to the application based on permission, Neumann does not explicitly teach receiving a first request by an application to access a resource. This would have been inherent, if not obvious, over Neumann.  For example, as seen in paragraph 39, Neumann teaches a first permission level, such as to grant access to display-based resources.  It would have been obvious, if not inherent, that a user would request to access such a resource to trigger the system to check the permission level.  However, for a further teaching on triggering determining access permissions based on an applicant’s request 
Although Neuman teaches multiple entities providing digital signatures that are authorized to grant permissions to resources (paragraph 47 with different authorities and sources providing digital signatures, with different trust levels assigned to them) Neumann does not explicitly teach a list of permission review entities that are authorized to review applications for permissions.  This would have been obvious.  As Neumann already teaches multiple authorities with different digital signatures providing different levels of trust, this inherently provides a list of permission review entities that are authorized to review applications for permissions.  However, for a more explicit teaching on review entities that are authorized to review applications for permissions, see Sprigg (paragraph 39 with permission list which allows application to access certain resources; authorities such as developer or intermediate authority are authorized to review applications; see paragraph 40 wherein digital signatures may be created using a permission list; see also paragraph 42 wherein permission list created by application developer or authority which desires to approve resource usage; as there are multiple digital signatures based on permissions from multiple entities which may assign permissions for particular applciations, a list of review entities that are authorized to review applications would have been obvious to one of ordinary skill in the art).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Neumann with Sprigg.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by protecting 

	As per claim 2, Neumann as modified teaches receiving a second request by a second application to access the resource; determining that a second application permission associated with the second application and the resource denies the second application access to the resource ; and rejecting the second request to access the resource based on the second application permission (Sprigg paragraphs 35-36, and throughout the reference, wherein each time an application accesses a resource, its permissions are checked; multiple applications are present; see paragraph 37 wherein access may be denied; also see throughout Neumann wherein the invention applies to multiple applications; for example, see Neumann paragraph 31-33 with multiple applications; see Neumann paragraphs 39-44 with different permissions for corresponding application).
	As per claim 3, it would have been obvious over the Neumann combination wherein the second application permission includes a second signature of the first permission review entity (see paragraphs 41-44, with multiple signatures from the same or different entities).
	As per claim 4, the Neumann combination teaches wherein the second application permission includes a second signature of a second permission review entity associated with the resource, wherein the second permission review entity is distinct from the first permission review entity (see paragraphs 39-41 with different entities may provide signature, such as the owner of the application or an affiliate of the manufacturer of the devcie).

	As per claim 6, the Neumann combination teaches further comprising: obtaining first device permission information (Neumann paragraph 41-44 with obtaining different permissions); and based on determining that the first device permission information includes a signature of a system provider entity associated with the device, determining that the first device permission information is valid (paragraphs 41-44 with obtaining different permissions and determining if permission is valid; also see 47-48); and storing the first device permission information in a memory of the device (paragraph 49 wherein permission level is stored within device).
	As per claim 7, Neumann as modified teaches obtaining second device permission information and based on determining that the second device permission information does not include a signature of the system provider entity associated with the device, determining that the second device permission information ins invalid (see Neumann paragraphs 41-44 with different permissions based on signatures; see Sprigg paragarphs 35-37 with granting or denying access to resources based on permission list of applications; see also paragraphs 45-48; see also paragraph 57). 

	As per claim 9, the Neumann combination teaches determining that the first permission review entity is included in the set of one or more permission review entities, determining that the first application permission is valid (Neumann paragraph 48 with determining the assigned trust level based on the signature; see also Sprigg paragarphs 45-47 with reviewing associated permission list and digital signature for approval or denial).        	
	Claim 10 is rejected using the same basis of arguments used to reject claim 1 above.  See Sprigg paragraphs 39 and 42 with permissions list being created from developer or authority which desires to approve resource usage (entities that are authorized to review applications for permission access).  Also see Sprigg see paragraph 43 wherein digital signature is created from permission list.  
	Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.
	Claim 12 is rejected using the same basis of arguments used to reject claim 7 above. 
As per claim 13, Neumann teaches further obtaining device permission information (Neumann paragraph 48 and 41-44 with obtaining different permissions); and based on the 
Claim 14 is rejected using the same basis of arguments used to reject claim 8 above. 
	As per claim 15, Nuemann teaches wherein the device permission information is obtained via the system provider entity (paragraphs 41-44 wherein the digital signature is signed by the corresponding entity).
	As per claim 16, Neumann teaches wherein the first application permission is obtained via an application provider entity associated with the first application (paragraph 39 wherein the signature is signed by the creator of the application).  
	As per claim 17, Neumann teaches wherein the first application permission is obtained via the first permission review entity (paragraphs 41-43 wherein the signatures are signed by the review entities)
	Claim 18 is rejected using the same basis of arguments used to reject claim 1 above.  
	Claim 19 is rejected using the same basis of arguments used to reject claims 6 and 8 above.
	As per claim 20, Neumann as modified teaches further configured to determine that the first application permission is valid based on the first signature of the first permission review entity (Neumann paragraph 48-49 with determining levels based on signatures associated with entities; see entities in paragraphs 41-44).	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495